 




EXHIBIT 10.4




AMENDMENT, WAIVER AND EXCHANGE AGREEMENT




This Amendment, Waiver and Exchange Agreement is dated as of August 12, 2019
(this “Agreement”) by and among Dolphin Entertainment, Inc., a Florida
corporation (the “Company”), Allan Mayer (the “Holder”), William O’Dowd IV
(“O’Dowd”) and 42West, LLC, a Delaware limited liability company (“42West”).

WHEREAS, Holder is a party to a certain Put Agreement, dated as of March 30,
2017, together with the Company, O’Dowd and 42West (the “Put Agreement”),
pursuant to which, among other things, Holder may require that the Company
purchase for cash certain shares of the Company’s common stock, par value $0.015
per share (“Common Stock”), in each case at the times and subject to those
limitations contained in the Put Agreement;

WHEREAS, capitalized terms used herein and not defined herein have the
respective meanings ascribed thereto in the Put Agreement;

WHEREAS, Holder timely exercised his put rights in accordance with the terms of
the Put Agreement to require the Company to purchase for cash the 44,740 shares
of Common Stock set forth on Exhibit A (the “Exchanged Shares”); and

WHEREAS, in accordance with the terms hereof, the Company, Holder, O’Dowd and
42West desire to amend certain provisions of the Put Agreement to reflect that,
in lieu of the Holder exchanging the Exchanged Shares for cash, the Holder has
agreed to exchange (the “Exchange”) the Exchanged Shares for an aggregate of
385,514 shares of Common Stock (the “Securities”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

ARTICLE I.

THE EXCHANGE




1.1

Exchange.  Subject to the terms and conditions contained herein, on the date
hereof, Holder shall sell, convey, transfer, assign and deliver to the Company,
free and clear of all liens, charges and encumbrances of any kind (collectively,
“Encumbrances”), the Exchanged Shares.  In consideration of the transfer to the
Company of the Exchanged Shares by Holder, the Company shall issue to Holder the
Securities.

1.2

Closing; Deliverables.  The closing of the Exchange (the “Closing”) shall take
place at the Company’s offices in Miami, Florida on the date hereof or by
delivery of documents required to be delivered hereby by facsimile or other
electronic transmission, including by email attachment.  At Closing, (A) the
Company shall deliver to Holder the Securities, and (B) Holder





--------------------------------------------------------------------------------

 




shall deliver to the Company such instruments of transfer or other documentation
and agreements evidencing the Exchange and delivery to the Company of the
Exchanged Shares, in each case as the Company may reasonably request.

1.3

Exercise of Put Rights.  The Company and Holder acknowledge and agree that
thePut Rights for the Exercise Periods identified on Exhibit A have been
exercised in full and, upon consummation of the Exchange, all obligations of the
Company in respect of the exercise thereof shall have been satisfied in their
entirety, and such Put Rights shall have been extinguished and of no further
force or effect.

ARTICLE II.
AMENDMENT AND WAIVERS




2.1

Amendment of Put Agreement.  The Put Agreement is hereby amended in accordance
with Section 10 thereof to include a new Section 15, which shall read in its
entirety as follows:

“15.  Amendment by Exchange Agreement.  This Agreement has been amended and
waived to the extent set forth in that certain Amendment, Waiver and Exchange
Agreement, dated as of August 12, 2019, by and between the Company, O’Dowd, 42
West and Holder (the “Exchange Agreement”.  The Exchange Agreement is hereby
incorporated by reference in this Agreement and made a part hereof.”

2.2

No Other Amendment.  Except as amended as set forth in Section 2.1, the Put
Agreement remains unmodified and in full force and effect in all respects.

2.3

Waiver.  Holder hereby waives any breach of, or default under, any provision of
the Put Agreement by the Company in respect of Holder’s exercise of the Put
Rights for the Exercise Periods identified on Exhibit A, including, without
limitation, with respect to any failure of the Company to have delivered payment
for Shares on any applicable Put Right Closing Date with respect to such
exercise.

ARTICLE III.
ADDITIONAL AGREEMENTS




The Company and Holder shall cooperate and use their respective commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, necessary, proper or advisable under this Agreement and
applicable laws and regulations to consummate and make effective the Exchange as
soon as practicable.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to Holder as of the date hereof as follows:





2







--------------------------------------------------------------------------------

 




4.1

Authorization of Agreements, etc.  The execution and delivery by the Company of
this Agreement, the performance by the Company of its obligations hereunder, and
the issuance, sale and delivery of the Securities have been duly authorized by
all requisite corporate action and will not result in any violation of, be in
conflict with, or constitute a default under, with or without the passage of
time or the giving of notice:  (a) any provision of the Company’s Articles of
Incorporation, as amended, or Bylaws, as amended; (b) any provision of any
judgment, decree or order to which the Company is a party or by which it is
bound; (c) any material contract or agreement to which the Company is a party or
by which it is bound (as defined in Item 601(b)(10) of Regulation S-K under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)); or (d) any
statute, rule or governmental regulation applicable to the Company, except for
such violations, conflicts or defaults as would not individually or in the
aggregate have a material adverse effect on the Company.

4.2

Valid Issuance of Securities.  The Securities have been duly authorized and,
when issued, sold and delivered to the Holder, will be validly issued, fully
paid and nonassessable and will be free and clear of Encumbrances except for
(i) restrictions on transfer under applicable Federal and state securities laws
and (ii) Encumbrances created by Holder.

4.3

Validity.  This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

4.4

Brokers and Finders.  Neither the Company nor any of its subsidiaries, officers,
directors or employees has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the Exchange.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF HOLDER




Holder represents and warrants to the Company as of the date hereof as follows:

5.1

Authorization of Agreements, etc.  Holder has full right, power, authority and
capacity to enter into this Agreement and to consummate the Exchange, and the
execution and delivery by Holder of this Agreement and the performance by Holder
of his obligations hereunder will not result in any violation of, be in conflict
with, or constitute a default under, with or without the passage of time or the
giving of notice:  (a) any provision of any judgment, decree or order to which
Holder is a party or by which it is bound; (b) any material contract or
agreement to which Holder is a party or by which it is bound; or (c) any
statute, rule or governmental regulation applicable to Holder.

5.2

Validity.  This Agreement has been duly executed and delivered by Holder and
constitutes the legal, valid and binding obligation of Holder, enforceable
against Holder in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency,





3







--------------------------------------------------------------------------------

 




reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

5.3

Investment Representations.

(a)

At the time Holder was offered the Securities, he was, and at the date hereof he
is, and on each date on which he receives the Securities will be, an “accredited
investor” as defined by Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);

(b)

Holder is knowledgeable, sophisticated and experienced in financial and business
matters and has sufficient knowledge and experience in investing in companies
similar to the Company so as to be able to evaluate the risks and merits of his
investment in the Securities and is able financially to bear the economic risks
of his investment in the Securities;

(c)

The Securities being purchased by Holder hereunder are being acquired for
Holder’s own account solely for the purpose of investment and not with a present
view to, or for sale in connection with, any distribution or resale thereof.
 Holder does not have any agreement or understanding, directly or indirectly,
with any person to distribute any of the Securities;

(d)

Holder understands and acknowledges that:

(i)

The Securities have not been registered under the Securities Act or any state
securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws, and the Company is relying upon the truth and accuracy of, and
Holder’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of Holder contained in this
Agreement in order to determine the availability of such exemptions and the
eligibility of Holder to acquire the Securities;

(ii)

the Securities must be held by Holder indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration; and

(iii)

the Securities will bear a legend substantially in the form set forth in Section
6.1, and the Company will make a notation on its transfer books to such effect;

(e)

Holder is not acquiring the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. Holder further acknowledges that he has a pre-existing
relationship with the Company, such as a holder of currently outstanding
securities of the Company;





4







--------------------------------------------------------------------------------

 




(f)

Holder acknowledges that the Company has made available to Holder all documents
and information that Holder has requested relating to an investment in the
Securities, and Holder has been afforded:  (i) the opportunity to discuss this
investment with, to ask such questions as he has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospectus sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the Securities; and

(g)

Holder has, in connection with its decision to acquire the Securities, relied
solely upon the representations and warranties of the Company contained in this
Agreement.

5.4

Risk of Loss.  Holder understands that its investment in the Securities involves
a significant degree of risk, including a risk of total loss of Holder’s
investment, and Holder has full cognizance of and understands all of the risk
factors related to its purchase of the Securities, including, but not limited
to, those set forth in the Annual, Quarterly and Current Reports filed by the
Company with the Securities and Exchange Commission.  Holder understands that no
representation is being made as to the future value of the Securities.

5.5

Brokers and Finders.  Holder has not employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the Exchange.

ARTICLE VI.

MISCELLANEOUS




6.1

Transfer Restrictions.  Holder acknowledges and understands that (i) the
Securities may only be disposed of in compliance with state and federal
securities laws and (ii) in connection with any transfer of the Securities,
other than pursuant to an effective registration statement or pursuant to an
available exemption from the registration requirements of the Securities Act
(including sales made in accordance with Rule 144) to the Company or to an
affiliate of Holder, the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.

6.2

Legend.  Each instrument that represents any Securities shall have conspicuously
endorsed thereon a legend in substantially the following form:

This Securities evidenced by this instrument have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws.  Such securities may not be offered or transferred by sale,
assignment, pledge or





5







--------------------------------------------------------------------------------

 




otherwise unless (a) a registration statement for the resale of such securities
under the Securities Act is currently effective or (b) the Company has received
an opinion of counsel, which opinion is satisfactory to the Company, to the
effect that such registration is not required under the Securities Act or
relevant state securities laws.

6.3

Brokerage.  Each party hereto will indemnify and hold harmless the other against
and in respect of any claim for brokerage or other commissions relative to this
Agreement or to the Exchange, based in any way on agreements, arrangements or
understandings made or claimed to have been made by such party with any third
party.

6.4

Assignment; Parties in Interest.  All representations, covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and permitted assigns
of the parties hereto whether so expressed or not.  No party may assign all or
any portion of such party’s rights or obligations under this Agreement without
the prior written consent of, in the case of an assignment by Holder, the
Company, and in the case of an assignment by the Company, the Holder.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person or entity.

6.5

Notices.  All notices, requests, consents, demands, and other communications
under this Agreement shall be given in accordance with Section 5 of the Put
Agreement.

6.6

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California for all purposes and in all respects,
without regard to the conflict of law provisions of such state that would cause
the laws of another jurisdiction to apply. The parties hereto acknowledge and
agree that venue and jurisdiction for any claim, suit or controversy related to
or arising out of this Agreement shall be as set forth in Section 12 of the Put
Agreement.  THE PARTIES HEREBY WAIVE THE RIGHT TO JURY TRIAL OF ANY MATTERS
ARISING OUT OF THIS AGREEMENT OR THE CONDUCT OF THE RELATIONSHIP BETWEEN THEM.

6.7

Entire Agreement.  This Agreement and the Put Agreement constitutes the sole and
entire agreement of the parties with respect to the subject matter hereof.

6.8

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Facsimile or other electronically scanned and
transmitted signatures, including by email attachment, shall be deemed originals
for all purposes of this Agreement.

6.9

Amendments and Waivers.  This Agreement may be amended or modified, and
provisions hereof may be waived, only by a written instrument executed, in the
case of an amendment, by the Company and Holder and, in the case of a waiver, by
the party against whom enforcement is sought.





6







--------------------------------------------------------------------------------

 




6.10

Severability.  If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.

6.11

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  The recitals set forth
immediately following the preamble to this Agreement are incorporated herein and
made a part hereof.  Section references refer to sections of this Agreement
unless otherwise specifically stated.

6.12

Representations.  Holder agrees that, except for the representations and
warranties contained in Article IV, the Company makes no other representations
or warranties, and the Company hereby disclaims any other representations or
warranties made by itself or any of its directors, officers employees,
investment bankers, financial advisors, attorneys, accountants, agents and other
representatives (collectively, “Representatives”), with respect to the execution
and delivery of this Agreement, notwithstanding the delivery or disclosure to
any other party or any other party’s Representatives of any document or other
information with respect to any one or more of the foregoing.  Without limiting
the generality of the foregoing, and notwithstanding any otherwise express
representations and warranties made by the Company in this Agreement, Holder
agrees that none of the Company, its subsidiaries or any of their respective
Representatives makes or has made any representation or warranty with respect to
(i) any projections, forecasts, estimates, plans or budgets or future revenues,
expenses or expenditures, future results of operations (or any component
thereof), future cash flows (or any component thereof) or future financial
condition (or any component thereof) of the Company or any of its subsidiaries
or the future business, operations or affairs of the Company or any of its
subsidiaries heretofore or hereafter delivered to or made available to it, or
(ii) any other information, statements or documents heretofore or hereafter
delivered to or made available to it with respect to the Company or any of its
subsidiaries or the business, operations or affairs of the Company or any of its
subsidiaries, except to the extent and as expressly covered by a representation
and warranty made in this Agreement.

[signature page follows]











7







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
their duly authorized representatives as of the date and year first above
written.




 

Dolphin Entertainment, Inc.

 

 

 

 

 

 

 

By:

/s/William O’Dowd, IV

 

Name:

William O’Dowd, IV

 

Title:

Chief Executive Officer

 

 

 

 

42West, LLC

 

 

 

 

 

 

 

By:

/s/William O’Dowd, IV

 

Name:

William O’Dowd, IV

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

/s/William O’Dowd, IV

 

William O’Dowd IV

 

 

 

 

 

 

 

/s/Allan Mayer

 

Allan Mayer














[Signature Page to Amendment and Exchange Agreement]







--------------------------------------------------------------------------------

 




Exhibit A




Holder

Number
(as identified in Annex A to Put Agreement)

Exercise Periods

Exchange Shares

Securities

Allan Mayer

12

June 20, 2018 – June 30, 2018

12,202

105,140

Allan Mayer

14

September 20, 2018 – September 30, 2018

5,423

46,729

Allan Mayer

15

December 10, 2018 – December 20, 2018

6,779

58,411

Allan Mayer

17

March 11, 2019 – March 21, 2019

2,711

23,364

Allan Mayer

18

March 11, 2019 – March 21, 2019

12,202

105,140

Allan Mayer

19

March 11, 2019 – March 21, 2019

5,423

46,730












